Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Allowable Subject Matter

Claims 1-8 and 17-28 are allowed.

The following is an examiner’s statement of reasons for allowance:  

Sung et al (US 20170154990 A1) and KUANG et al (US 20160013316 A1) are hereby cited as the closest prior arts. Figures 1-8 of Sung disclose a method comprising: etching one or more semiconductor fins (104) to form one or more recesses (127); and forming source/drain regions (110, [0040]) in the one or more recesses, wherein the forming the source/drain regions comprises: epitaxially growing a first semiconductor material (404) in the one or more recesses, the first semiconductor material comprising doped silicon germanium ([0050] and [0062]); and 
conformally depositing a second semiconductor material  (406, [0050]) over the first semiconductor material at a temperature of 300 oC to 600 oC, the second semiconductor material comprising doped silicon germanium and having a different composition than the first semiconductor material ([0050] and [0062]- [0063]). KUANG is a pertinent art which teaches a 
 
However, none of the above prior arts alone or in combination with other arts teaches a method comprising: “conformally depositing a fourth semiconductor material over the third semiconductor material, the fourth semiconductor material comprising doped silicon germanium and having a different composition than the third semiconductor material, wherein a topmost point of the first semiconductor material is lower than a bottommost point of the third semiconductor material and a bottommost point of the fourth semiconductor material, and wherein the first, the second, the third, and the fourth semiconductor materials comprise facets “ in claim 1, OR “conformally depositing an etch stop layer over the third semiconductor material, wherein a first angle between intersecting facets at a top surface of the etch stop layer is smaller than 90 degrees but larger than a second angle between intersecting facets at a top surface of the second semiconductor material, wherein the first angle is higher than and overlaps the second angle; forming an inter-layer dielectric over the source/drain regions; etching the inter-layer dielectric and the etch stop layer to form a second opening exposing the third semiconductor material; and forming a source/drain contact extending through the second opening to contact the third semiconductor material” in claim 17 OR “depositing a fourth source/drain layer over the 

For these reasons, independent claims 1, 17 and 21 are allowed.
Claims 2-8, 18-20 and 22-28 are allowed as they depend on an allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAJA AHMAD whose telephone number is (571)270-7991.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 5:00 PM (Eastern Time).

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHAJA AHMAD/Primary Examiner, Art Unit 2813                                                                                                                                                                                                        06/26/2021